Citation Nr: 0429220	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  98-01 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial compensable disability rating for 
residuals of an injury to the right 4th finger and residuals 
of a fracture of the right 5th metacarpal.  


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from November 1973 to 
September 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Togus, Maine, which granted entitlement to service connection 
for residuals of a fracture of the 5th metacarpal, assigning 
a noncompensable disability rating, effective June 1996.  The 
RO's November 1996 rating decision denied entitlement to 
service connection for residuals of an injury to the right 
4th finger (the ring finger).  

This matter was previously before the Board.  In August 2000, 
the Board granted the veteran's claim for entitlement to 
service connection for residuals of an injury to the 4th 
finger, on the basis of aggravation of a pre-service injury.  
The case was remanded for further development, namely to 
provide the RO an opportunity to evaluate the veteran's 4th 
and 5th finger disabilities under more appropriate diagnostic 
code(s).  Thereafter, also in August 2000, the RO assigned a 
noncompensable disability rating to the 4th finger 
disability, under Diagnostic Code 5299-5227, effective June 
1996.  

In July 2003, the Board denied the veteran's claim for an 
initial compensable disability rating for residuals of an 
injury to the right 4th finger and residuals of a fracture of 
the right 5th metacarpal.  Following the Board's denial, a 
Joint Motion for Remand was filed, and in November 2002, The 
United States Court of Appeals for Veteran's Claims (Court) 
vacated the Board's July 2003 decision.  The case was 
remanded for readjudication, consistent with the Joint Motion 
for Remand.  

Thereafter, in July 2003, the Board remanded the issue to the 
RO for further development.  The RO has fully complied with 
the Board's July 2003 Remand.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claims and the VA has made 
reasonable efforts to develop such evidence.  

2.  Residuals of a fracture of the right 5th metacarpal are 
manifested by deformity; flexion contracture of the distal 
phalanx; flexion of the distal phalanx at 45 degrees; and 
subjective complaints of pain, numbness, weakness and 
occasional swelling.  

3.  Residuals of an injury to the right 4th finger are 
manifested by flexion of the distal phalanx at 45 degrees, 
and subjective complaints of pain, numbness, weakness and 
occasional swelling


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
disability rating for residuals of an injury to the right 4th 
finger and residuals of a fracture of the right 5th 
metacarpal have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.321, 3.326(a), 4.1- 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a Diagnostic Codes 5219, 5223, 5227 (effective 
prior to August 26, 2002) and Diagnostic Codes 5219, 5223, 
5227 and 5230 (effective from August 26, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice specifically 
complying with section 5103(a)/§ 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the veteran's case, the claim for entitlement to service 
connection for residuals of an injury to the index, middle 
and ring fingers was received in June 1996.  By rating 
decision, dated in November 1996, the RO granted service 
connection for residuals of a fracture of the right 5th 
metacarpal, assigning a noncompensable disability rating, 
effective June 1996.  Service connection for the right 4th 
finger was denied.  The veteran was notified of the RO's 
award of service-connected benefits; however, dissatisfied 
with the percentage assigned, the veteran filed a timely 
Notice of Disagreement.  

Within the timely Notice of Disagreement, pertaining to the 
percentage assigned, the veteran also specifically disagreed 
with the denial of entitlement to service connection for 
residuals of an injury to the right 4th finger.  The RO sent 
the veteran a Statement of the Case, dated in January 1998.  

In August 2000, the Board granted service connection for 
residuals of an injury to the right 4th finger.  Thereafter, 
the RO assigned a noncompensable disability rating for the 
right 4th finger disability, effective June 1996.  The 
veteran appealed both of the noncompensable disability 
ratings to the Board.  In the Board's July 2003 decision, 
entitlement to compensable disability ratings was denied.  
Thereafter, pursuant to a Joint Motion for Remand, the Court 
vacated the Board's decision and remanded the matter to the 
RO for further development.  

By correspondence, dated in December 2003, the RO informed 
the veteran of what was necessary to substantiate the claim 
for higher disability ratings.  In March 2004, the RO issued 
the veteran a Supplemental Statement of the Case.  

The Board notes that the veteran is not represented on the 
issue before the Board.  By correspondence, dated in July 
2004, the Board informed the veteran that the Power of 
Attorney that was previously associated with the veteran's 
claims file had been revoked, and that he had the option to 
represent himself, appoint an accredited veterans' service 
association (VSO) to represent him, or appoint a different 
private attorney or agent to represent him.  The veteran had 
30 days to respond to the Board's correspondence, and did not 
do so.  Therefore, as explained in the RO's July 2004 
correspondence, it is assumed that the veteran decided to 
represent himself.  

In light of the forgoing, the Board concludes that the 
discussions contained in the January 1998 Statement of the 
Case; the RO's December 2003 correspondence pertaining to 
information necessary to substantiate the veteran's claim; 
the March 2004 Supplemental Statement of the Case; and the 
July 2004 correspondence pertaining to the previously revoked 
Power of Attorney and the right to representation have 
provided the veteran with the appropriate law and regulation.  

Factual Background

In November 1996, the RO granted entitlement to service 
connection for residuals of a fracture of the right 5th 
metacarpal.  A noncompensable rating was assigned based on a 
October 1996 VA medical examination. 

The private medical reports and private Hospital Discharge 
Summary Report, where it was shown that the veteran was 
hospitalized from October 21, 1976 to October 24, 1976, 
revealed that the veteran injured the right ring and little 
fingers approximate four years before the October 21, 1976 
admission.  Additional medical records showed that the 
veteran re-injured his right hand, including the 4th and 5th 
digits.  The veteran was hospitalized in September 1981.  He 
underwent surgery for the repair of multiple lacerations, 
extensor tendon and nerves of the right hand 3rd and 4th 
fingers, with application of a 4-inch splint.  The examiner 
indicated that the veteran was drinking a beer and broke the 
beer bottle in his right hand, lacerating the 3rd and 4th 
fingers extensively.  Examination of the veteran revealed a 
laceration of the extensor tendon of the 4th finger.  His 
postoperative course was uneventful.  
On VA examination, dated in October 1996, the veteran was 
evaluated for problems associated with his right hand.  The 
veteran related his occupational history to the examiner.  
His subjective complaints included difficulty grasping with 
his right hand; aching and chronic soreness, particularly 
during the cold winter months, in digits 3, 4 and 5 on his 
right hand; and weakness, numbness and tingling when he tried 
to grasp with his right hand, or use power tools with his 
right hand tools.  

On examination, the examiner observed that the veteran was 
right-handed.  There was contraction deformity of digits 3, 4 
and 5, of the right hand, with a fairly firm grasp.  The 
examiner noted that with respect to the 4th and 5th finger, 
the veteran had some difficulty in making a complete grasping 
motion with his right hand.  The veteran was unable to 
maintain the grasp for more than approximately 10 seconds, 
due to the pain.  

VA outpatient treatment records related to illnesses that are 
not the subject of this appeal, and reveal no subjective 
complaints pertaining to residuals of an injury to the right 
4th finger or residuals of a fracture of the right 5th 
metacarpal.  

Thereafter, in March 2001, the veteran underwent VA 
Compensation and Pension examination.  The examiner noted 
that the service medical records were reviewed and a brief 
history of the right 4th and 5th finger disabilities was 
reported.  The veteran's subjective complaints included 
weakness in the right hand, with an inability to grasp large 
objects comfortably and safely.  He also complained of pain 
and numbness in the 4th and 5th digits.  The veteran did not 
complain of swelling, increased heat or redness, nor was he 
taking medication or in receipt of treatment for the problems 
associated with the 4th and 5th digits.  

On physical examination, the veteran presented with a flexion 
contracture of the distal phalanx of the 4th and 5th digits.  
The distal phalanx was contracted to a 90 degree angle, but 
could actively be extended to 0 degrees.  Examination of the 
rest of the veteran's hand was unremarkable, and there was no 
evidence of neuro vascular residuals.  Pulses were intact; 
the veteran's hand was warm; there was no swelling noted; and 
there were no areas of tenderness identified.  

The diagnosis was old flexion contracture of the 4th and 5th 
digits, and an old boxer's fracture of the 5th metacarpal, 
incurred in service and presumably healed, without and 
residuals.  VA x-ray report showed no acute fractures or 
dislocations. There was an apparent contracture of the 4th 
distal phalanx.  The examiner's impression was a suspicious 
contracture of the distal joint of the 4th finger.  

VA treatment records, dated in March 2001 to February 2002 
were negative for complaints of symptoms related to the right 
4th finger and the right 5th metacarpal disabilities.  

The Board's July 2003 Remand instructed the RO to schedule 
the veteran for an examination of the right 4th finger and 
right 5th metacarpal disabilities.  The veteran underwent VA 
examination of these disabilities in February 2004.  The 
examiner noted that the veteran's records were extensively 
reviewed, and the history of the veteran's right 4th and 5th 
digit disabilities was reported.  

The veteran complained that his right hand got in the way, 
due to deformity of the ring finger and the little finger.  
He also complained of constant pain in his right hand.  On a 
scale of 1 to 10, the pain was usually at a 7, but has 
reached a 9; this pain was restricted to the smallest three 
digits.  The veteran further complained that he experienced 
weakness in the right hand, and as a result, constantly 
dropped objects; he denied stiffness; he experienced swelling 
on and off again, in the ring and small digits; and he did 
not take pain medication.  

On physical examination, inspection of the right hand 
revealed immediate marked foreshortening of the 5th 
metacarpal phalangeal (MP) joint, with shortening of the 5th 
metacarpal bone, due to an old fracture.  The 5th metacarpal 
was deformed and predominant dorsally.  The 4th and 5th digits 
revealed the following additional deficits: at the distal 
interphalangeal (DIP) joint, the veteran had a flexion 
contracture, usually described as a baseball injury, with the 
veteran being unable to extend or straighten the last phalanx 
of the two digits.  This suggested that the veteran ruptured 
the long extensor tendon in the past that attached dorsally 
to the distal phalanx.  The veteran was unable to extend the 
distal phalanx actively.  In spite of an old boxer's 
fracture, of the right 5th digit, the range of motion of all 
of the other joints of the right hand was normal.  

An x-ray of the right hand revealed the distal phalanx of the 
4th and 5th digits to be in a position of 45 degrees of 
flexion.  Again, it was noted that all of the other digits 
had a normal, or near normal range of motion, as such, the 
veteran was able to make a fist, with the fingertips touching 
the palm of the fist.  

There was no evidence of atrophy.  The veteran displayed 
diminished effort on the right side; however, motor testing 
was normal.  The radial pulse and the deep tendon reflexes 
were normal, bilaterally.  

The examiner's impression was status post boxer's fracture, 
right 5th metacarpal with retraction of the knuckle joint and 
shortening of the 5th metacarpal, but with good digital range 
of motion.  The examiner commented that the veteran admitted 
that he was in many fistfights, pre-service and post-service.  
In response to questions posed by the Board to the physician, 
it was indicated that there was motion of the right 5th digit 
possible to within 2 inches of the median transverse fold of 
the palm; that there was no functional ankylosis of the 5th 
digit; that the function of the finger would be equally 
served by amputation of the digit; that the conditions 
existed before service and were not permanently aggravated by 
service.

Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are signed 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  

When the requirements for a compensable rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3. 

Where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required. See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Disabilities of the musculoskeletal system are rated under 
38 C.F.R. § 4.71a.  During the course of this appeal, the 
diagnostic criteria used for evaluating the disabilities 
changed, effective on August 26, 2002.  When a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).  

"Ankylosis" is immobility and consolidation of a joint due to 
disease, injury, or surgical procedure,  Dorland's 
Illustrated Medical Dictionary 846, 1270, 1375 (27th ed. 
1988) (Dorland's), see Shipwash v. Brown, 8 Vet.App. 218 
(1995).


Under the former regulations, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5216-5227 rate ankylosis and limitation of motion of 
single digits and combinations of digits.  

Multiple Fingers: Favorable Ankylosis:

When classifying the severity of 
ankylosis and limitation of motion of 
single digits and combinations of digits 
under 38 C.F.R. § 4.71a, Diagnostic Codes 
5216-5227, the following rules will be 
observed:

(1) Ankylosis of both the 
metacarpophalangeal and proximal 
interphalangeal joints, with either joint 
in extension or in extreme flexion, will 
be rated as amputation; 

(2) Ankylosis of both the 
metacarpophalangeal and proximal 
interphalangeal joints, even though each 
is individually in favorable position, 
will be rated as unfavorable ankylosis; 

(3) With only one joint of a digit 
ankylosed or limited in its motion, the 
determination will be made on the basis 
of whether motion is possible to within 2 
inches (5.1 cms.) of the median 
transverse fold of the palm; when so 
possible, the rating will be for 
favorable ankylosis, otherwise 
unfavorable; and 

(4) With the thumb, the carpometacarpal 
joint is to be regarded as comparable to 
the metacarpophalangeal joint of other 
digits.  

Under Diagnostic Code 5223, a 10 percent 
disability is rated where there is 
favorable ankylosis of the ring and 
little finger.  

(a) The ratings for Codes 5220 through 
5223 apply to favorable ankylosis or 
limited motion permitting flexion of the 
tips to within 2 inches (5.1 cms.) of the 
transverse fold of the palm.  Limitation 
of motion of less than 1 inch (2.5 cms.) 
in either direction is not considered 
disabling.  38 C.F.R. § 4.71a.  

(b) The combinations of finger 
amputations at various levels, or of 
finger amputations with ankylosis or 
limitation of motion of the fingers will 
be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable 
ankylosis, or favorable ankylosis, most 
representative of the levels or 
combinations.  With an even number of 
fingers involved, and adjacent grades of 
disability, select the higher of the two 
grades.  

Ankylosis of Individual Fingers

Under Diagnostic Code 5227, ankylosis of 
the ring and little fingers result in a 
noncompensable disability rating.  

In pertinent part, the revised regulations under 38 C.F.R. § 
4.71a, Evaluation of Ankylosis or Limitation of Motion of 
Single or Multiple Digits of the Hand, Diagnostic Codes 5216-
5227 state:

(1) For the index, long, ring, and little 
fingers (digits II, III, IV, and V), zero 
degrees of flexion represents the fingers 
fully extended, making a straight line 
with the rest of the hand.  The position 
of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal 
interphalangeal joints flexed to 30 
degrees, and the thumb (digit I) abducted 
and rotated so that the thumb pad faces 
the finger pads.  Only joints in these 
positions are considered to be in 
favorable position.  For digits II 
through V, the metacarpophalangeal joint 
has a range of zero to 90 degrees of 
flexion, the proximal interphalangeal 
joint has a range of zero to 100 degrees 
of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero 
to 70 or 80 degrees of flexion.  

(2) When two or more digits of the same 
hand are affected by any combination of 
amputation, ankylosis, or limitation of 
motion that is not otherwise specified in 
the rating schedule, the evaluation level 
assigned will be that which best 
represents the overall disability (i.e., 
amputation, unfavorable or favorable 
ankylosis, or limitation of motion), 
assigning the higher level of evaluation 
when the level of disability is equally 
balanced between one level and the next 
higher level.  

(3) Evaluation of Ankylosis of the Index, 
Long, Ring and Little Fingers:

(i) If both the metacarpophalangeal and 
proximal interphalangeal joints of a 
digit are ankylosed, and either is in 
extension or full flexion, or there is 
rotation or angulation of a bone, 
evaluate as amputation without metacarpal 
resection, at proximal interphalangeal 
joint or proximal thereto.

(ii) If both the metacarpophalangeal and 
proximal interphalangeal joints of a 
digit are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint 
is individually fixed in a favorable 
position.

(iii) If only the metacarpophalangeal or 
proximal interphalangeal joint is 
ankylosed, and there is a gap of more 
than two inches (5.1 cm.) between the 
fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate 
as unfavorable ankylosis.

(iv) if only the metacarpophalangeal or 
proximal interphalangeal joint is 
ankylosed, and there is a grip of two 
inches (5.1)cm. Or less between the 
fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate 
as favorable ankylosis.

Under Diagnostic Coed 5223, Favorable 
Ankylosis of Two Digits of One Hand, a 
compensable disability rating is 
warranted where there is favorable 
ankylosis of the ring and little fingers.  
38 C.F.R. § 4.71a.  

Under Diagnostic Code 5227, whether the 
disability is ankylosis (favorable or 
unfavorable) of the ring finger or the 
little fingers, the disability is 
assigned a noncompensable rating.  Note: 
Also consider whether evaluation as 
amputation is warranted an additional 
evaluation is warranted for resulting 
limitation of motion of other digits or 
interference with overall function of the 
hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5227 (2004).  

Prior to August 26, 2002, there was no specific Diagnostic 
Code for evaluation of limitation of motion of the fingers.  
Under the August 26, 2002, rating revisions a noncompensable 
evaluation is assigned for any degree of limitation of motion 
of the ring (4th) or little (5th) fingers of either the major 
or minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5230 
(effective August 26, 2002).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected musculoskeletal 
disability that is at least partly rated on the basis of 
range of motion, the Board must consider functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  

Analysis

The veteran is service connected for residuals of an injury 
to the right 4th finger and residuals of a fracture of the 
right 5th metacarpal.  A noncompensable disability rating has 
remained in effect since the grant of service connection.  
Upon review of the medical evidence of record, the Board 
concludes that compensable evaluations are not merited under 
any diagnostic criteria.  

Initially, it must be noted that the veteran does not have 
ankylosis of either the right 4th or 5th digits, as defined in 
Dorland's, and accepted by the Court in Shipwash v. Brown, 8 
Vet.App 218 (1995).  

The record revealed that the veteran re-injured his right 
hand, after discharge from service.  The Board notes that the 
use of manifestations not resulting from the service 
connected disease or injury in the establishing of the 
service connected evaluation are to be avoided.  38 C.F.R. 
§ 4.14 (2004).  Therefore, the post-service injuries to the 
veteran's right hand will not be considered when evaluating 
the residuals of the right 4th finger injury and residuals of 
the fracture of the right 5th metacarpal.  

On VA examination, dated in March 2001, it was noted that the 
veteran complained of weakness in the right hand and an 
inability to grasp large items comfortably and safely.  The 
examiner explained that the veteran did have a flexion 
contracture of the distal phalanx of the 4th and 5th digits, 
in which the distal phalanx (DIP) was contracted to a 90-
degree angle; however, it could be actively extended to 0 
degrees.  The diagnosis included an old flexion contracture 
of the 4th and 5th digits, and an old boxer's fracture of the 
fifth metacarpal, incurred in service, which the examiner 
noted as presumably healed, without significant residuals.  

On VA examination, dated in February 2004, the 5th metacarpal 
was prominent dorsally.  In spite of a old boxer's fracture 
of the 5th digit, the range of motion of all of the other 
joints of the right hand was normal.  The x-ray revealed that 
the distal phalanx of the 4th and 5th digits was in a position 
of 45 degrees flexion.  He was able to make a fist, where his 
fingertips touched the palm of the hand.  

The diagnosis was status post boxer's fracture, right 5th 
metacarpal, with retraction of the knuckle joint and 
shortening of the 5th metacarpal, but good digital range of 
motion.  

Prior to the August 26, 2002, when the regulation was 
revised, Diagnostic Code 5223, provided for a 10 percent 
disability rating where there was favorable ankylosis of the 
ring and little fingers.  However, a note to that Diagnostic 
Code clearly states, " Limitation of motion of less than 1 
inch (2.5 cms.) in either direction is not considered 
disabling."  It is not shown by the evidence described above 
that there is limitation of motion of the right 4th and 5th 
fingers to the degree necessary to meet the requirements of a 
schedular 10 percent rating.

The Board has also considered revised Diagnostic Code 5223 
for evaluation of the residuals of an injury to the right 4th 
finger and residuals of a facture of the 5th metacarpal 
disabilities.  Under Diagnostic Code 5223, a 10 percent 
disability rating is warranted where there is favorable 
ankylosis of the ring and little fingers.  38 C.F.R. § 4.71, 
Diagnostic Code 5223 (effective August 26, 2002).  Once 
again, the examiner found no functional ankylosis of the 
right 4th and 5th digits.  

Attention must now be directed to the rating criteria for 
limitation of motion of the digits.  In this regard, 
limitation of motion of the ring or little finger merit 
noncompensable ratings.  Diagnostic Code 5230.

Therefore, after review of the medical evidence and analysis 
of the veteran's disability under both the old criteria and 
the new criteria, the Board concludes that the veteran's 
disability does not meet the criteria for assignment of a 
compensable rating.  

The Board has also considered in great length 38 C.F.R. 
§ 4.40 and 4.45.  The veteran reports that he has pain and 
weakness of the hands and difficulty gripping.  However, in 
the Board's opinion, the record lacks objective medical 
findings of functional loss, pain on movement of a particular 
joint and limitation of motion, experienced by the veteran, 
which would suggest that the criteria for a compensable 
disability rating were met.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to a compensable rating for 
residuals of a 4th finger injury and residuals of a fracture 
of the right 5th metacarpal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


ORDER

Entitlement to a compensable rating for residuals of a 4th 
finger injury and residuals of a fracture of the right 5th 
metacarpal is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



